Citation Nr: 1812624	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-06 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011 and February 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified in June 2012 before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding is associated with the electronic record.

The Board notes that the RO granted service connection for a right ankle disability in a November 2017 rating decision.  As this represents a full grant of the benefits sought, this issue is no longer before the Board.  

In June 2014, the Board remanded the Veteran's claims.  As discussed further below, the Board's directives regarding the Veteran's claims for service connection for a left ankle disability have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an acquired psychiatric disorder and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current back disability is causally related to, or aggravated by, an event, injury, or disease in service.

2.  The Veteran has over 90 days of active wartime service and is permanently and totally disabled.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to nonservice-connected pension are met.  38 U.S.C. §§ 1502, 1521, 5107 (2012); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests regarding the issue of service connection for a back disability, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic disease is not present, a Veteran may establish the second and third elements of service connection by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a Veteran can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

It is not in dispute that the Veteran has a current lumbar spine disability.  What must be resolved is whether the current disability is etiologically related to service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  

As to the question of etiology, with the exception of a notation of a complaint of lumbar pain which resolved after a short period of time, the Veteran's service treatment records (STRs) are silent are silent for any additional complaints, treatment, or diagnoses related to a low back disability.  See November 1976 STR (Veteran reports back injury after falling into a steel bar and is diagnosed with a contusion of the right lumbar spine).  

The earliest clinical record of chronic low back pain following service is an August 2010 treatment record, over 30 years after separation from service.  See August 2010 Nursing Outpatient Note.  While not dispositive, the lapse of time between separation from active service and the earliest documentation of a claimed disability is a factor that weighs against the Veteran's claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Furthermore, as there is no evidence that the Veteran was diagnosed with or suffered from arthritis of his spine within one year of separation from service, presumptive service connection is not warranted.  38 C.F.R. § 3.307, 3.309.

The Veteran was afforded VA examinations in November 2010 and June 2017.  Both examinations contain opinions that weigh against the Veteran's claim.  The November 2010 VA examiner opined that the Veteran's current lumbar disability is a result of the Veteran's worker's compensation injury, not his right lumbar contusion in service.  Notably, the examiner pointed to the fact that the lumbar spine contusion resolved completely without residuals, which is indicated by his normal spine examination at separation from service.  

In the June 2017 addendum opinion, the VA examiner reiterated that the Veteran's in-service back injury was a contusion, which resolved without residuals.  The examiner also reported that the Veteran sustained a back injury while working at a civilian job and subsequently received worker's compensation.  In addition, the examiner did not find any objective evidence that the Veteran's civilian back injury was a result of his in-service contusion.  

In making its determination, the Board has also considered the Veteran's own statements, made in support of his claim.  At the outset, the Board notes that, in this case, the Veteran has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a low back disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n. 4 (lay persons not competent to diagnose cancer); 38 C.F.R. § 4.71a, Diagnostic Code 5003 (arthritis is shown by x-ray).  The Veteran has not shown that he possesses the medical training and credentials necessary to opine as to the medical etiology of his current disability.

Furthermore, it is important to point out that the Board does not find that the Veteran's lay statements of in-service onset lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Board finds that the Veteran's statements have minimal probative value because they directly contradict the other lay evidence of record, in which the Veteran stated that his low back pain began in 1987 following an injury at his civilian job.  See August 2010 Nursing Outpatient Note.  

Accordingly, in this case, the Board finds that the elements of service connection have not been met.  The probative and competent medical evidence does not demonstrate the presence of a chronic back disability in service, as explained above.  The Board also finds that presumptive service connection is not warranted because there is no evidence that the Veteran was diagnosed with or suffered from arthritis within one year of separation from service.  38 C.F.R. § 3.307, 3.309.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for a back disability, is denied.  See 38 U.S.C. § 5107(b).
II.  Nonservice-Connected Pension Benefits

VA nonservice-connected pension benefits are payable to a Veteran who is permanently and totally disabled from nonservice-connected disability or disabilities, which is not the result of willful misconduct, but only where the Veteran has the requisite active wartime service.  38 U.S.C. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A Veteran meets the service requirements of that section if he served in active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Total disability is present when impairment of the mind or body renders it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1).  Permanence of disability is established if the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

There are various alternative bases on which permanent and total disability for pension purposes may be established.  Total and permanent disability may be determined on the basis of the objective "average person" test, the subjective "unemployability" test, or on a subjective extra-schedular basis.  38 U.S.C. § 1502(a); 38 C.F.R. §§ 3.3(a)(3)(vi)(B), 3.321(b)(2), 4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 (1992) (provides an analytical framework for application in pension cases).  In addition, a person is considered to be permanently and totally disabled if such person is disabled as determined by the Commissioner of Social Security, or if he is a patient in a nursing home for long-term care.  38 U.S.C. § 1502(a)(2); 38 C.F.R. § 3.3(a)(3)(vi)(B).  Finally, permanent and total disability will also be presumed for a Veteran who is age 65 or older. 38 U.S.C. § 1513(a) (2012); 38 C.F.R. §§ 3.3(a)(3)(vi)(A), 3.314(b)(2) (2017). 

The Veteran's DD Form 214 reflects he entered active service in September 1974 and was discharged in September 1977.  Therefore, he served for more than 90 days during the period of the Vietnam War.  

Furthermore, the Board notes that the evidence of record also shows that the Veteran has a total and permanent disability.  Notably, the Veteran is in receipt of Social Security disability benefits.  He also underwent a VA examination in July 2016, which determined that he was permanently disabled and unable to secure or follow substantially gainful employment.  

As the Veteran had active service for more than 90 days during the Vietnam War and is totally and permanently disabled, the Board finds entitlement to nonservice-connected pension benefits is warranted.  To this extent, the appeal is granted.


ORDER

Service connection for a back disability is denied.

Basic eligibility for nonservice-connected pension is granted, subject to the laws and regulations controlling the award of monetary benefits. 


REMAND

The Veteran was most recently afforded a VA examination in June 2016 to assess the nature and etiology of his acquired psychiatric disorder.   However, the Board finds the examination inadequate for adjudication.  The examiner opined that the Veteran's acquired psychiatric disorder was a self-induced psychotic disorder from chronic methamphetamine use.  Nevertheless, the examiner failed to address the Veteran's in-service complaints of "nerves," for which he was prescribed valium.  See e.g., November 1975 STR (psycho-social history form) and December 1975 STR (medical impression of a hysterical reaction).  Therefore, the Board finds that an addendum opinion that takes into consideration these in-service reports is necessary.

Regarding the Veteran's July 2010 claim for service connection for bad ankles, he was afforded a VA bilateral ankle examination in July 2016.  The RO subsequently granted service-connection for his right ankle in a November 2017 rating decision.  
However, the Veteran's left ankle disability was not addressed in the VA examiner's opinion; therefore, the Board finds the examination inadequate for adjudication purposes.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  In this case, the Board finds that this claim must be sent back again for an addendum opinion which addresses the questions asked in the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims, including any private treatment records following proper VA procedures (38 C.F.R. § 3.159(c)).  

2.  Obtain a supplemental opinion from a VA psychiatrist or psychologist to determine the precise nature of his acquired psychiatric disorder.  The Veteran's claims file must be made available to the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.  All current psychiatric diagnoses should be listed in the report.

The examiner should then answer the following questions:

(a)  If PTSD is diagnosed, then is at least as likely as not (a 50 percent or greater probability) that any of the claimed stressors caused the Veteran's PTSD?

(b)  For any psychiatric diagnosis other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's disability began in service or is otherwise related to a disease, event, or injury in service?

In formulating an opinion to the above questions, the examiner is asked to consider the following evidence: i.) STRs, to include notations in November 1975, December 1975, ii.) in-service prescription of valium, and iii.) the June 2012 Board videoconference hearing transcript.  

A complete rationale for any opinion provided is requested.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

3.  Obtain a supplemental opinion from a VA treatment provider to determine the nature and etiology of his left ankle disability.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  All testing indicated by the current Disability Benefits Questionnaire (DBQ) format must be addressed.

Based on a review of the results of the Veteran's physical examination, the Veteran's statements regarding the development and treatment of his disability, and a thorough review of the claims file, the examiner should answer the following questions:

a.)  Does the Veteran have a diagnosed left ankle disability?

b.)  If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability began in service, or is otherwise related to a disease, event, or injury in service?

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


